Citation Nr: 0615953	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a stomach disorder, 
to include gastritis and/or stomach ulcers. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which the RO denied the benefits sought on 
appeal.  The appellant, who had active service from December 
1968 to December 1970, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in 
October 2003.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A bilateral knee disorder was not manifested in service, 
and is not shown to be causally or etiologically related to 
service.  

3.  A stomach disorder was not manifested in service or for 
many years following service, and is not shown to be causally 
or etiologically related to service. 


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated during active service. 38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2005).

2.   A stomach disorder was not incurred in or aggravated 
during active service, nor may stomach ulcers be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for a bilateral knee disorder and a 
stomach disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to initial adjudication of the appellant's claims, a 
letter dated in July 2001 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The July 
2001 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  In addition, the appellant was 
provided additional VCAA notices after the Board's October 
2003 remand, which also informed him of what was necessary to 
substantiate his claims. See October 2003 Board decision; 
June 2004 and December 2004 VCAA letters from the Appeals 
Management Center; see also October 2004 and June 2005 
letters from the Appeals Management Center returned as 
undeliverable.  

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The appellant underwent a VA 
examination in December 2005 in connection with his claim of 
entitlement to service connection for a stomach disorder.  
The Board acknowledges that the appellant was not afforded a 
VA examination in connection with his claim of entitlement to 
service connection for a bilateral knee disorder.  However, 
in light of the lack of objective medical evidence indicating 
that the appellant has a current bilateral knee disorder, 
such an examination is not necessary. See 38 C.F.R. § 3.159 
(c) (4).     

The Board observes that at the time the RO recertified the 
appellant's case to the Board, it also notified the appellant 
of the recent case of Dingess/Hartman v. Nicholson, including 
an explanation of both disability ratings and effective 
dates. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); April 2006 letter from the RO.  Regardless, since the 
Board has concluded that the preponderance of the evidence is 
against the appellant's claims of entitlement to service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed. Id.  

B.  Service connection for a bilateral knee disorder   

The appellant contends that he is entitled to service 
connection for a bilateral knee disorder. See April 2001 
application for compensation; June 2004 statement.  As will 
be discussed in more detail below, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim; and as such, the appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a)(2005).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304.  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The Board observes that for injuries which were alleged to 
have occurred in combat, 38 U.S.C. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection. See Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).  When an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d).  
"Satisfactory evidence" is credible evidence.  See Collette 
v. Brown, 82 F.3d at 392.  Such credible, consistent evidence 
may be rebutted only by clear and convincing evidence to the 
contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d at 392.  The reduced evidentiary burden 
only applies to the question of service incurrence, and not 
the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In this case, the appellant's service medical records reflect 
that he had an x-ray taken of his left knee to rule out a 
fracture of the left patella. See service medical records 
dated in February 1969.  At the time of his separation from 
service, the appellant underwent two physical examinations, 
both of which indicated that his lower extremities were 
normal. See December 1970 reports of medical examination.   
The appellant's remaining service medical records are silent 
as to any complaints, treatment or diagnoses of knee problems 
in service.  As such, they do not support the appellant's 
claim in that they do not show that he experienced either a 
knee injury in service that was anything other than an acute 
and transitory injury or that he had symptomatology 
illustrative of a chronic bilateral knee disorder in service.  
However, the appellant argues that he has a bilateral knee 
condition as a result of strenuous activity he undertook as 
part of a combat situation. See June 2004 statement.  In this 
regard, the Board observes that the appellant's service 
personnel records reflect that he participated in combat 
operations while in Vietnam.  Even if the Board assumes that 
the appellant experienced knee problems in service, as 
required by 38 U.S.C. § 1154(b), service connection cannot be 
granted in this case since the appellant's current post-
service medical records do not reflect either complaints of 
or treatment for a bilateral knee disorder.  

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there can be no valid claim without proof of a 
present disability. Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  The only post-service 
medical record noting complaints of knee pain is dated in 
June 1979, at which time the appellant twisted his knee while 
playing basketball. See June 1979 medical records from the 
Amarillo VA Medical Center.  He was treated with an ice bag 
and medication and told to return for an x-ray; however, the 
appellant failed to return. Id.; March 1980 medical records 
from Amarillo VAMC.  Of the appellant's post-service medical 
records contained in the claims file dated from March 1978 to 
November 2005, there are no other references to complaints of 
knee problems or pain, much less a diagnosis of a bilateral 
knee disorder.  In the absence of competent medical evidence 
showing that the appellant presently has a bilateral knee 
disorder, there is no basis for the granting of service 
connection under any theory.  Therefore, based on a thorough 
review of the evidence of record, the Board finds that the 
preponderance of evidence is against the appellant's claim 
for service connection for a bilateral knee disorder.  

C.	Service connection for a stomach disorder 

In addition to a bilateral knee disorder, the appellant 
asserts entitlement to service connection for a stomach 
disorder. See April 2001 application for compensation; June 
2004 statement.  In this regard, the Board observes that the 
appellant's post-service medical records indicate that he has 
current diagnoses of gastritis and gastroesophageal reflux 
disorder. See May 2001 VA medical records; December 2005 VA 
examination report.  The records indicate that the appellant 
was initially seen with complaints of stomach pain eleven 
years after he separated from service. See VA medical records 
dated in August 1981 (appellant seen for complaints of left 
upper quadrant pain); June 1991 (complaints of epigastric 
pain with questionable ulcer disease); July 1992 (diagnosed 
with duodenitis); December 1994 (diagnosed with peptic ulcer 
disease); November 2000 (complaints of epigastric pain times 
3 days); May 2001 (diagnosis of gastritis); October 2002 
(diagnosis of dyspepsia in a patient with a history of peptic 
ulcer disease).  The appellant's diagnoses constitute current 
disabilities for VA purposes and fulfill the requirements of 
the first element for service connection.  

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
appellant's service medical records do not reflect any 
complaints or treatment for a stomach disorder or stomach 
problems.  However, as set forth above, the appellant's 
service personnel records reflect that he participated in 
combat operations while in Vietnam; and the appellant asserts 
that he developed stomach problems during combat or as a 
result of Agent Orange exposure. See June 2004 statement; 
August 2002 VA Form 9.  In fact, he reports that his onset of 
stomach problems began in 1970 with symptoms of abdominal 
pain and vomiting. See December 2005 examination report, p. 
1.  Affording the appellant the relaxed evidentiary standard 
of proof under 38 U.S.C. § 1154(b), the Board assumes for the 
sake of this analysis that the appellant experienced stomach 
problems while in service.  However, even in doing so, the 
appellant's claim must be denied on the basis that the third 
element of the service connection test has not been met.  

The third element for service connection requires a nexus 
between the current disability and the in-service event.  In 
this case, the appellant underwent a VA digestive examination 
in December 2005, during which the appellant reported that he 
was treated with medication for his stomach problems in 
service; that he did not experience abdominal pain with the 
medication; and that he had abdominal pain "every now and 
then" after service. Id.  The examiner described the 
appellant's stomach problems as intermittent with remissions 
and diagnosed the condition as gastroesophageal reflux 
disorder. Id., p. 2.  It was the examiner's opinion that the 
appellant's current stomach problems were less likely as not 
caused by or a result of the appellant's service in Vietnam 
and/or Agent Orange exposure. Id.  He supported his opinion 
with a review of the appellant's post-service records, which 
were  indicative of complaints of gastrointestinal problems 
starting in the late 1980s. Id., p. 3.  The examiner also 
noted that the appellant's radiology reports provided no 
evidence of stomach ulcers in the past. Id.  

Therefore, the dispositive factor in this case is that there 
is no competent medical evidence of record linking the 
appellant's stomach disorder to any incident of the 
appellant's military service.  The only competent evidence of 
record addressing the claimed relationship between the 
stomach disorder and service is the December 2005 VA 
examination report in which the examiner opined that the 
appellant's stomach problems were less likely as not caused 
by the appellant's military service or his exposure to Agent 
Orange in service.  The Board finds that this opinion is not 
only persuasive and credible, but uncontroverted.  While the 
appellant obviously believes that his stomach disorder 
developed as a result of an service in Vietnam, he is not 
qualified to provide a diagnosis for his stomach problems 
since he has not been shown to have the requisite training or 
expertise to offer an opinion that requires medical 
expertise. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Lastly, the Board does not find that the appellant is 
entitled to service connection on a presumptive basis. See 38 
C.F.R. §§ 3.307, 3.309 (Service connection may also be 
granted for certain chronic diseases, such as peptic ulcers, 
when such disease is manifested to a compensable degree 
within one year of separation from service).  While the 
record reflects that the appellant was seen several times for 
complaints of stomach pain since separation from service, the 
first post-service medical records evidencing such complaints 
are dated in August 1981, eleven years after the appellant's 
discharge from service.  Based upon this evidence, the Board 
finds that the appellant is not entitled to presumptive 
service connection since there is no competent evidence of 
record indicating that he developed peptic ulcers within one 
year of his separation from service.  

Thus, the Board concludes that the preponderance of the 
evidence is against the appellant's  claim of entitlement to 
service connection for a stomach disorder; and the appeal as 
to this issue must be denied.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a stomach disorder, to include 
gastritis and/or stomach ulcers, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


